OPINION OF THE COURT
Per Curiam.
Respondent, Steven A. Harris, was admitted to practice by *133this Court on March 28, 1966. On October 21, 1992, respondent pleaded guilty in the United States District Court for the Southern District of New York to counterfeiting, in violation of 18 USC §§ 473 and 2. Such crime is a felony under Federal law and is a criminal offense which, if committed in New York, would constitute a felony under section 170.30 of the Penal Law (see, Matter of Orenstein, 91 AD2d 368).
As a result of such conviction respondent has been automatically disbarred pursuant to section 90 (4) (a) of the Judiciary Law. Accordingly, the petition of the Departmental Disciplinary Committee seeking an order striking respondent’s name from the roll of attorneys, which is not opposed by respondent, should be granted. Respondent concedes that his application to resign from the Bar has been rendered moot by his plea of guilty (Matter of Kourland, 172 AD2d 77).
Murphy, P. J., Sullivan, Carro, Ellerin and Rubin, JJ., concur.
Respondent’s name is directed to be struck from the roll of attorneys and counselors-at-law in the State of New York, effective May 25, 1993.